559 F. Supp. 2d 1411 (2008)
In re ORLEANS HOMEBUILDERS, INC., FAIR LABOR STANDARDS ACT LITIGATION
Ann Donahue, et al. v. Orleans Home Builders, Inc., et al., D.New Jersey, C.A. No. 1:08-661
Pamela Warner v. Orleans Home Builders, Inc., et al., E.D. Pennsylvania, C.A. No. 2:08-260.
MDL No. 1955.
United States Judicial Panel on Multidistrict Litigation.
June 10, 2008.
Before JOHN G. HEYBURN, II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel: Defendants Orleans Homebuilders, Inc., and OHB Homes, Inc. (collectively Orleans Homebuilders) have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Pennsylvania. Plaintiffs in both actions support the motion.
This litigation currently consists of two actions pending in two districts, one action each in the District of New Jersey and the Eastern District of Pennsylvania.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action brings claims under the Fair Labor Standards Act of 1938, and each alleges that defendants avoided paying overtime to employees classified as "community sales managers," "sales assistants," or "sales associates." Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Pennsylvania is an appropriate transferee forum for this litigation, because the first-filed action is pending there and this choice is supported by all parties.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the District of New Jersey is transferred to the Eastern District of *1412 Pennsylvania and, with the consent of that court, assigned to the Honorable Jan E. DuBois for coordinated or consolidated pretrial proceedings with the action pending there.